                      ELECTRONICALLY FILED - 2019 May 03 8:52 AM - DARLINGTON - COMMON PLEAS - CASE#2019CP1600475
Page 1 of 4
Entry Number 1-1
Date Filed 06/05/19
4:19-cv-01617-DCC
                      ELECTRONICALLY FILED - 2019 May 03 8:52 AM - DARLINGTON - COMMON PLEAS - CASE#2019CP1600475
Page 2 of 4
Entry Number 1-1
Date Filed 06/05/19
4:19-cv-01617-DCC
                      ELECTRONICALLY FILED - 2019 May 03 8:52 AM - DARLINGTON - COMMON PLEAS - CASE#2019CP1600475
Page 3 of 4
Entry Number 1-1
Date Filed 06/05/19
4:19-cv-01617-DCC
                      ELECTRONICALLY FILED - 2019 May 03 8:52 AM - DARLINGTON - COMMON PLEAS - CASE#2019CP1600475
Page 4 of 4
Entry Number 1-1
Date Filed 06/05/19
4:19-cv-01617-DCC
